Order entered November 15, 2019




                                                  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                          No. 05-19-00799-CV

      STRATA BV SWD, LLC, BVCITI, LP; BVCITI GP, LLC; BV PARTNERS, LP; BV
    PARTNERS GP, LLC; THOMAS A LEISER; PRYOR BLACKWELL; AND CHARLES
                           A. ANDERSON, Appellants

                                                    V.

                               MARATHON OIL COMPANY, Appellee

                          On Appeal from the 193rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-17-14153

                                                ORDER
           On August 28, 2019, appellants submitted to this Court a second unopposed motion to

extend time to file their brief on the merits, explaining the parties were scheduled to mediate on

October 14, 2019.     This Court granted appellants’ request and ordered appellants to file their

opening brief or a motion to dismiss the appeal no later than November 4, 2019. To date, this Court

has not received appellants’ brief or a motion to dismiss the appeal.

           To ensure this accelerated appeal is timely determined, we ORDER appellants to file, no

later than November 25, 2019, either their opening brief or a motion to dismiss the appeal. We

caution appellants that failure to do so may result in their appeal being dismissed without further

notice. See TEX. R. APP. P. 38.8(a)(1); TEX. R. APP. P. 42.3(b),(c).
/s/   BILL WHITEHILL
      JUSTICE